 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDHardy-Herpolsheimer Division of Allied Stores ofMichigan,Inc.; Francis Van Riper d/b/a FrancesVan Riper Jewelry and Watch Repair;Almo Millin-ery,Division of Allied Purchasing Corporation;Wohl Shoe Co.andRetail Store Employees Union,Local No. 20,Retail Clerks International Associa-tion,AFL-CIO. Case 7-CA-7863August 27, 1970DECISION AND ORDERBY MEMBERSFANNING,BROWN, AND JENKINSUpon a charge filed by Retail Store EmployeesUnion,LocalNo. 20, Retail Clerks InternationalAssociation, AFL-CIO (hereinafter called the Union),the Regional Director of the National Labor RelationsBoard for Region 7 issued a complaint dated April17, 1970, alleging that Hardy-Herpolsheimer Divisionof Allied Stores of Michigan, Inc. (hereinafter some-times called the Respondent Hardy-Herpolsheimer);and Francis Van Riper d/b/a Francis Van RiperJewelry and Watch Repair; Almo Millinery, Divisionof Allied Purchasing Corporation;and Wohl Shoe Co.(hereinafter sometimes called, respectively, Respond-ent Van Riper, Respondent Almo, and RespondentWohl and referred to collectively as the Respondents),had engaged in and were engaging in unfair laborpractices within the meaning of Sections 8(a)(5) and(1) and 2(6) and (7) of the National Labor RelationsAct, as amended. Copies of the charge, complaint,and notice of hearing before a Trial Examiner wereduly served on Respondents.With respect to the unfair labor practices the com-plaint alleges, in substance, that on or about March9, 1970, pursuant to an election in which a majorityof unit employees cast ballots for the Union, thesaid Union was certified by the Board' as the exclusivebargaining representative of Respondent's employeesin the unit found appropriate; that since on or aboutMarch 19, 1970, the Union has requested, and isrequesting, Respondents to bargain collectively withitwith respect to wages, hours, and other termsand conditions of employment of employees in theunit found appropriate; and that since on or aboutMarch 27, 1970, Respondents have refused and arerefusing to recognize or bargain with the Union assuch exclusive bargaining representative. On April29, 1970, Respondents filed their answer, denyingthe commission of the unfair labor practices alleged.'Decision andCertificationof Representativein Case 7-RC-7718On May 13, 1970, the General Counsel filed withthe National Labor Relations Board in Washington,D.C., a motion to transfer case to and continueproceedings before the Board and for judgment onthe pleadings. The General Counsel contends, in effect,that,consideringRespondents' answer, the factsaffirmatively pleaded and admitted, and the factsestablished and issues resolved in the representationproceeding, there are no issues in fact or law requiringa hearing of Trial Examiner's Decision and recommen-dations.Therefore,GeneralCounsel requests theissuance of a Decision and Order finding the violationsas alleged in the Complaint. On May 15, 1970, theBoard issued an order transferring proceedings tothe Board and on the same date a Notice To ShowCause on or before May 29, 1970, why the GeneralCounsel's motion for judgment on the pleadings shouldnot be granted. On June 1, 1970, Respondents filedtheir answer in opposition to the General Counsel'smotion for judgment on the pleadings and memoran-dum in support of said answer. The Charging Partyfiled a statement in support of the General Counsel'smotion. Respondents have failed to respond to theNotice To Show Cause.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct,asamended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.Upon the entire record in this case, the Boardmakes the following:Ruling on the Motion for Judgment on the PleadingsThe record establishes that pursuant to a Decision,Order, and Direction of Second Election issued bythe Board on December 4, 1968,2 an election wasconducted onMarch 21, 1969, among employeesin a unit found appropriate and consisting of:All full-time and regular part-time employeesof Hardy-Herpolsheimer Division of Allied StoresofMichigan, Inc., at its store located at 315Western Avenue and its warehouse at 410 MorrisAvenue, Muskegon, Michigan, including all full-time and regular part-time employees of leaseddepartments operated by Wohi Shoe Company,Almo Millinery, Division of Allied PurchasingCorporation and Francis Van Riper d/b/a/ Fran-cisVan Riper Jewelry and Watch Repair atsaid store; also including selling assistants, assist-ants to buyers, warehousemen and shuttle vantruck driver; but excluding buyers, all contingentemployees (except contingent employees included1 173 NLRB No 165185 NLRB No. 54 HARDY-HERPOLSHEIMERDIV OF ALLIEDSTORES253as regular part-time employees), professionalemployees, guards, and all supervisors as definedin the Act employed by any of the joint Employ-ers.The challenged ballots were determinative of theultimate outcome of said second election. Thereafter,on or about August 12, 1969, a Hearing OfficerforRegion 7 issued a Hearing Officer's report onchallenged ballots in which he recommended thatcertain challenges be overruled and that others besustained. On or about August 22, 1969, RespondentHardy-Herpolsheimer and the other Respondents, aswell as the Union, filed exceptions to the HearingOfficer's report.The Acting Regional Director forRegion 7, on or about September 22, 1969, issuedhisSupplementalDecision on Challenged Ballotswherein he ordered that the challenges to the ballotsof 14 individuals be overrulled and that these ballotsbe counted and a revised tally of ballots be preparedalong with an appropriate certification reflecting theultimate result of the election. The Acting RegionalDirector further ordered that the challenge to theballots of five other voters be sustained.On or about October 2, 1969, Respondents filedwith the Board in Washington, D.C., a request forreview of the Acting Regional Director's SupplementalDecision on Challenged Ballots and, on or aboutOctober 8, 1969, the Union filed its opposition tothe Respondents' request for review and its conditionalrequest for review of the Acting Regional Director'sSupplementalDecision.On October 23, 1969, theBoard granted Respondents' request for review onlyas it related to the disposition of the challenges tothe ballots of employees Caywood and Schroder anddenied it in all other respects. Also the Board deniedthe Union's conditional request for review and statedthat it would resolve the issues raised as to theeligibility of Caywood and Schroder if their ballotscould affect the results as shown by the revised tallyto be prepared by the Regional Director.On October 27, 1969, a revised tally of ballotswas issued by the Regional Director which showedthat of 184 valid ballots counted, 89 were cast forand 88 against the Union, and 1 ballot was void.The challenged ballots of Caywood and Schroderwere therefore determinative of the results of theelection. Thereafter, both parties filed briefs on review.Hence, on February 20, 1970, the Board issued itsDecision on Review and Direction in which it affirmedthe findings of the Acting Regional Director withrespect to the challenges to the ballots of Caywoodand Schroder. Inasmuch as Caywood's ballot 'couldaffect the election results, the Board directed theRegional Director to open and count her ballot, serveon the parties a revised tally of ballots, and issuethe appropriate certification. The revised tally of bal-lots indicated that a majority of employees in thebargaining unit designated the Union as their statutorybargaining agent and, on March 9, 1970, the RegionalDirector issued a Certification of Representative tothe Union as collective-bargaining agent within themeaning of Section 9(a) of the Act.'In itsletterdatedMarch 19, 1970, the Unionrequested that the point Respondents bargain withitcollectivelyThe Respondents refused this requeston or about March 27, 1970, and the Union filedthe charge on which these proceedings are predicated.Respondents in both their answer to the complaintand their answer in opposition to the General Coun-sel'smotion basically contend that the Certificationof Representative issued herein is invalid becausethere is no substantial evidence in the record insupport thereof.More particularly, Respondents, byvirtue of their answers to the complaint and theGeneral Counsel's motion, are attempting to test onceagain the validity of the Supplemental Decision oftheActing Regional Director wherein he disposedof some 19 challenged ballots involved in the rerunelection.As detailed,supra,the Board has previouslygranted review concerning the eligibility of employeesCaywood and Schroder and affirmed the Decisionof the Acting Regional Director in other respects.'Although the Respondents, in their present posture,apparently are requesting the right to relitigate theissues surrounding the Board's previous dispositionof the challenges to four ballots,' they have madeno proffer of newly discovered or previouslyunavaila-ble evidence. It is well-settled that the Board hasthe requisite power to consider and determine motionsfor judgment on the pleadings and that in such pro-ceedings there is no unqualified right to a hearingwhere there are no factual issues presented for resolu-'The final result of the election as shown by the revised tally is90 votes forand 88 againstthe Union'Notwithstanding the Board'sDecision on Review and Direction,dated February 20, 1970,Respondents are still endeavoring to relitigateissues concerning the voting eligibility of Caywood and Schroder onthe ground that,at best, the Board's Review of these matters was onlyperfunctory in this context, Respondents citePepsi-Cola Buffalo BottlingCo, 171 NLRB No 28, remanded 409 F 2d 676, cert denied 396U S 904 Citation ofPepsi-Colais inapposite here because the Boardhas reexamined the entire record in the underlying representation proceed-ing (including the Acting Regional Director'sSupplemental Decision)as a corollary of its earlier grant of review AccordThe Herald Company,181NLRBNo 62 As tothe Regional Director's rulings on Norrisand Bruck, which Respondents also seek to relitigate,we have independent-ly reviewed the record in Case 7-RC-7718 and find that theRegionalDirector's conclusions as to them were correct'In view of the ambiguity inherent in Respondent's answer in oppositionto the General Counsel's motion for judgment on the pleadings, it isnot entirely clear whether Respondents are demanding the right to relitigatethe matters in dispute or are requesting that the Board merely reconsiderits previous Decision on Review and Direction 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion.Accordingly, based on our present independentreview of the record and our Decision on ReviewinCase 7-RC-7718, we conclude that Respondents'contention that the Acting Regional Director erredin his Supplemental Decision on Challenged Ballotsis lacking in merit and raises no material issue affectingthe validity of the outstanding certification.'Inasmuch as all material issues have been decidedby the Board, or are admitted by the Respondents,there are no matters requiring a hearing or reconsider-ation by the Board. Consequently, the General Coun-sel'smotion for judgment on the pleadings is granted.On the basis of the record before it, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSRespondent Hardy-Herpolsheimer and its licenseesRespondentVan Riper, Respondent Almo, andRespondent Wohl are, and at all times material hereinhave been, engaged in a single, integrated enterprisein the operation of a retail department store, allconducting their respective businesses at RespondentHardy-Herpolsheimer's Muskegon store without dis-tinctive signs or other indications of separate identityfrom Hardy-Herpolsheimer, with common advertisingand credit facilities and with personnel and laborrelationspoliciesbeing established by RespondentHardy-Herpolsheimer and applicable to all theemployees of each of the above-named Respondents,who work under similar working conditions, includinghours and employee benefits. During the year endedDecember 31, 1969, which period is representativeof its business operations during all material times,Respondent Hardy-Herpolsheimer, in the course andconduct of its business operations, sold and distributedproducts, the gross value of which exceeded $1 millionand purchased and caused to be transported anddelivered to itsMuskegon store, clothing and othergoods and materials valued in excess of $100,000,of which goods and materials valued in excess of$50,000 were purchased, transported, and deliveredto its store in Muskegon, Michigan, directly frompoints located outside the State of Michigan.Upon the basis of the foregoing, we find thatRespondents' business operations satisfy the Board'sjurisdictional standard governing retail departmentstores and that the joint Respondent constitutes anemployer engaged in interstate commerce within themeaning of Section 2(2), (6), and (7) of the Act.'See, e g,Union Carbide Caribe, Inc,173 NLRB No 131,ProvincialHouse,Inc,182 NLRB No 45II.THE LABOR ORGANIZATION INVOLVEDRespondents admit and wefind thatRetail StoreEmployeesUnion, Local No.20, Retail Clerks Inter-national Association,AFL-CIO,is a labor organiza-tion within the meaning of Section2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unitThe following employees of the Respondents consti-tute an appropriate unit for the purposes of collectivebargaining within the meaning of Section 9(b) ofthe Act:All full-time and regular part-time employeesof Hardy-Herpolsheimer Division of Allied StoresofMichigan, Inc., at its store located at 315Western Avenue and its warehouse at 410 MorrisAvenue, Muskegon, Michigan, including all full-time and regular part-time employees of leaseddepartments operated by Wohl Shoe Company,Almo Millinery Division of Allied PurchasingCorparation and Francis Van Riper d/b/a/ Fran-cisVan Riper Jewelry and Watch Repair atsaid store; also including selling assistants, assist-ants to buyers, warehousemen, and shuttle vantruck driver; but excluding buyers, all contingentemployees (except contingent employees includedasregularpart-time employees), professionalemployees, guards, and all supervisors as definedin the Act employed by any of the joint Employ-ers.2.ThecertificationIn a secret ballot election on March 21, 1969,conducted under the supervision of the RegionalDirector for Region 7, a majority of employees ofthe Respondents in said bargaining unit designatedtheUnion as their representative for the purposeof collective bargaining with the Respondents. OnMarch 9, 1970, the said Regional Director certifiedthe Union as the exclusive bargaining representativeof the employees comprising said unit, and the Unioncontinues to be such representative.B. The Request to Bargain and Respondents'RefusalCommencing on or about March 19, 1970, andcontinuing to date, the Union has requested and HARDY-HERPOLSHEiMERDIV OF ALLIED STORESis requesting the Respondents to bargain collectivelywith it as the exclusive bargaining representative ofall the employees in the above-described unit. Sinceon or about March 27, 1970, and continuing to thepresent,Respondents have refused, and continue torefuse, to engage in collective bargaining with theUnion as the exclusive bargaining representative ofall the employees in said unit.We hereby find that the Union was duly certifiedby the Board as the collective-bargaining representa-tiveof the employees of the Respondents in anappropriate unit and that the Union at all timessinceMarch 9, 1970, has been the exclusive collective-bargaining representative of all the employees in theabove-described unit, within the meaning of Section9(a) of the Act. We further find that the Respondentshave, since on or about March 27, 1970, refusedto bargain collectively with the Union as the exclusivebargaining representative of its employees in theappropriate unit and that, by such refusal, theRespondents have engaged in and are engaging inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act.'iV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe acts of the Respondents set forth in sectionIII, above, occurring in connection with their opera-tions as described in section I, above, have a close,intimate, and substantial relation to trade, traffic,and commerce among the several States, and tendto lead to labor disputes burdening and obstructingcommerce and its free flow.V. THE REMEDYHaving found that the Respondents have engagedin unfair labor practices within the meaning of Section8(a)(5) and (1) of the Act, we shall order that theycease and desist therefrom and, upon request, bargaincollectively with the Union as the exclusive representa-tive of all employees in the appropriate unit, and,if an understanding is reached, embody such under-standing in a signed agreement. Under the circum-stancesitisreasonable for us to provide that thesubject employees will be accorded the services oftheir elected bargaining agent for the full periodallowed by law. Consequently, we shall construe theinitialyear of certification as beginning on the datethe Respondents commence to bargain in good faithwith the Union as the recognized bargaining agent'SeeRiversidePress Inc,169 NLRB No 107, enfd 415 F 2d 281(C A 5)255in the appropriate unit. SeeMar-Jac Poultry Company,Inc.,136NLRB 785;Commerce Company d/b/aLamar Hotel,140 NLRB 226, 229, enfd. 328 F.2d600 (C A 5), cert. denied 379 U.S. 817,BurnettConstruction Company,149 NLRB 1419, 1421 enfd.350 F.2d 57 (C.A. 10).CONCLUSIONS OF LAW1.Hardy-Herpolsheimer Division of Allied Storesof Michigan, Inc ; Francis Van Riper d/b/a/ FrancisVan Riper Jewelry and Watch Repair; Almo Millinery,Division of Allied Purchasing Corporation; Wohl ShoeCo. are employers engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.2.Retail Store Employees Union, Local No. 20,RetailClerks International Association, AFL-CIO,is a labor organization within themeaningof Section2(5) of the Act3.All full-time and regular part-time employeesof Hardy-Herpolsheimer Division of Allied Storesof Michigan, Inc , at its store located at 315 WesternAvenue and its warehouse at 410 Morris Avenue,Muskegon, Michigan, including all full-time and regu-lar part-time employees of leased departments operat-ed by Wohl Shoe Co, Almo Millinery, Division ofAllied Purchasing Corporation, and Francis Van Riperd/b/a Francis Van Riper Jewelry and Watch Repairat said store; also including selling assistants, assistantsto buyers, warehousemen, and shuttle van truck driver;but excluding buyers, all contingent employees (exceptcontingent employees included as regular part-timeemployees), professional employees, guards, and allsupervisors as defined in the Act employed by anyof the joint Employers, constitute a unit appropriatefor purposes of collective bargaining within the mean-ing of Section 9(b) of the Act.4.SinceMarch 9, 1970, the above-named labororganization has been and is the certified and exclusiverepresentativeof all employees in the aforesaidappropriate unit for the purposes of collective bargain-ing within the meaning of Section 9(a) of the Act.5.By refusing on or about March 27, 1970, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclusiverepresentative of all of Respondents' employees inthe aforesaid appropriate unit,Respondents haveengaged in and are,engagingin unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondentshave interfered with, restrained, and coerced, and areinterferingwith,restraining,and coercing theiremployees in the exercise of the rights guaranteedthem in Section 7 of the Act and have thereby engaged 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDin and are engaging in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act7.The above-described unfair labor practices areunfair practices affecting commerce within the mean-ing of Section 2(6) and (7) of the ActORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tionsBoard hereby orders that the Respondents,Hardy-Herpolsheimer Division of Allied Stores ofMichigan, Inc.; Francis Van Riper d/b/a FrancisVan Riper Jewelry and Watch Repair; Almo Millinery,Division of Allied Purchasing Corporation; Wohl ShoeCo.,Muskegon, Michigan, their officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerning therates of pay, wages, hours, and other terms andconditions of employment with Retail Store EmployeesUnion, Local No. 20, Retail Clerks InternationalAssociation,AFL-CIO, as the exclusive bargainingrepresentative of their employees in the followingappropriate unit.All full time and regular part-time employeesof Hardy-Herpolsheimer Division of Allied Storesof Michigan, Inc., at its store located at 315Western Avenue and its warehouse at 410 MorrisAvenue, Muskegon, Michigan, including all full-time and regular part-time employees of leaseddepartments operated by Wohl Shoe Company,Almo Millinery Division of Allied PurchasingCorporation and Francis Van Riper d/b/a Fran-cisVan Riper Jewelry and Watch Repair atsaid store; also including selling assistants, assist-ants to buyers, warehousemen, and shuttle vantruck driver; but excluding buyers, all contingentemployees (except contingent employees includedas regular part-time employees), professionalemployees, guards, and all supervisors as definedin the Act employed by any of the point Employ-ers.(b) In any like or related manner interfering with,restraining,or coercing employees in the exerciseof the rights guaranteed them by Section 7 of theAct.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain- with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in a signedagreement(b)Post at their Muskegon, Michigan, place ofbusiness,copiesof the attached notice marked"Appendix."' Copies of said notice, on forms providedby the Regional Director for Region 7, after beingduly signed by the Respondents' representative, shallbe posted by the Respondents immediately uponreceipt thereof, and be maintained by them for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby the Respondents to insure that said notices arenot altered, defaced, or covered by any other material.(c)Notify said Regional Director for Region 7,inwriting,within 10 days from the date of thisDecision and Order, what steps the Respondents havetaken to comply herewith.'In the event that this Order is enforced by a judgment of a UnitedStatesCourtof Appeals,the wordsin the notice reading "Posted byOrder of the National Labor Relations Board" shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing andOrder of the National LaborRelations Board "APPENDIXNOTICETO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT refuse to bargain collectivelywith Retail Store Employees Union, Local No.20,RetailClerks InternationalAssociation,AFL-CIO, as the exclusive representative of theemployees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed themby Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union as the exclusive representa-tive of all our employees in the bargaining unitdescribed below with respect to rates of pay,wages, hours, and other terms and conditionsof employment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:Allfull-timeandregularpart-timeemployees of Hardy-Herpolsheimer Divisionof Allied Stores of Michigan, Inc., at itsstore located at 315 Western Avenue and itswarehouseat410MorrisAvenue,Muskegon, Michigan, including all full-timeand regular part-time employees of leaseddepartments operated by Wohl Shoe Co , HARDY-HERPOLSHEIMER DIV OF ALLIED STORESAlmo 'Millinery,DivisionofAlliedPurchasing Corporation, and Francis VanRiper d/b/a Francis Van Riper Jewelry andWatch Repair at said store; also includingsellingassistants,assistants to buyers,warehousemen, and shuttle van truck driver;butexcludingbuyers,allcontingentemployees (except contingent employeesincluded as regular part-time employees),professional employees, guards, and allsupervisors as defined in the Act employedby any of the joint Employers.HERPOLSHEIMERDIVISION OF ALLIEDSTORES OF MICHIGAN,INC.; FRANCIS VANRIPER d/b/a FRANCISVAN RIPER JEWELRYAND WATCHREPAIR;ALMO MILLINERY,DIVISION OF ALLIEDPURCHASING CORPORATION;WOHL SHOE CO.(Employer)DatedBy(Representative)(Title)257This is an official notice and must not be defacedby anyone.This Notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice orcompliance with its provisions, may be directed to theBoard's Office, 500 Book Building, 1249 WashingtonBoulevard, Detroit,Michigan 48226, Telephone3'13-226-3200.